DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campini et al. (hereinafter Campini) (US20060221559).
Regarding claim 1, Campini discloses a converter board, comprising: a printed circuit board (PCB) (240), wherein the printed circuit board includes a cutout (Figure 2) to form two opposing sides and an end (Figure 2); a guiderail (112) attached to each opposing side of the cutout of the PCB, wherein each guiderail forms a channel (Figure 2) to 


    PNG
    media_image1.png
    787
    534
    media_image1.png
    Greyscale


claim 2, Campini discloses the converter board of claim 1, wherein the edge connector is a peripheral component interconnect express (PCle) connector:
Paragraph 0002: “The development of the ATCA standard is being carried out within the PCI Industrial Computer Manufacturers Group (PICMG).  The ATCA Base Specification, PIGMG 3.0 Revision 1.0, published Dec.  30, 2002 (hereinafter referred to as "the ATCA specification") defines the physical and electrical characteristics of an off-the-shelf, modular chassis based on switch fabric connections between hot-swappable blades.  The Advanced TCA base specification supports multiple fabric connections, and multi-protocol support (i.e., Ethernet, Fibre Channel, InfiniBand, StarFabic, PCI Express, and RapidIO) including the Advanced Switching (AS) technology.

Regarding claim 4, Campini discloses the converter board of claim 1, wherein the end connector is a large form factor connector (Paragraph 0028).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campini et al. (hereinafter Campini) (US20060221559) in view of Worley et al. (hereinafter Worley) (US20160259597).
Regarding claim 3, Campini discloses the converter board of claim 1.
Campini discloses in Paragraph 0004: “AdvancedMC is slated to support a variety of protocols, including Ethernet, PCI Express, and Serial Rapid I/O;” however, Campini does not expressly disclose wherein the end connector is a small form factor-technology affiliate-1002 (SFF-TA-1002) connector.
Worley discloses a small form factor-technology affiliate-1002 (SFF-TA-1002) connector (140)(145)(Figure 1).

One of ordinary skill in the art would have been motivated to do so to provide high performance while reducing the product cost due to using low power consumption.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campini et al. (hereinafter Campini) (US20060221559) in view of Ng et al. (hereinafter Ng) (US20130288532).
Regarding claim 5, Campini discloses the converter board of claim 1.
Campini discloses in Paragraph 0004: “AdvancedMC is slated to support a variety of protocols, including Ethernet, PCI Express, and Serial Rapid I/O;” however, Campini discloses Advanced Telecom Computing Architecture in paragraph 0026; however, Campini does not expressly disclose wherein the OC is a network interface card (NIC). 
Ng discloses wherein the OC is a network interface card (NIC) (Column 7 Lines 19 – 20).
It would have been obvious to one of ordinary skill in the aft, before the effective filing date to incorporate the NIC card of Ng into the OC or Campini.
One of ordinary skill in the art would have been motivated to do so for increasing functions and enhancing efficiency.

s 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campini et al. (hereinafter Campini) (US20060221559) in view of Kim et al. (hereinafter Kim) (US8199511).
Regarding claim 6, Campini discloses the converter board of claim 1.
Campini does not expressly disclose wherein one of the guiderails includes a latch.  
Kim discloses wherein one of the guiderails includes a latch (232).
It would have been obvious to one of ordinary skill in the aft, before the effective filing date to incorporate the latch of Kim onto the guiderail of Campini.
One of ordinary skill in the art would have been motivated to do so to provide a more secure the connection upon insertion and creates an easy extraction process.

Regarding claim 7, Campini in view of Kim discloses the converter board of claim 6, wherein: when the latch is in a first position, the latch prevents the OC to be inserted into the converter board (if retention mechanism 232, Figure 4, is coupled to each side of the carrier frame, the OC could not be installed to a converter board 240).

Regarding claim 8, Campini if view of Kim discloses the converter board of claim 6, wherein the latch locks into place when fully inserted into the converter board (Figure 2).


    PNG
    media_image2.png
    544
    776
    media_image2.png
    Greyscale


Regarding claim 9, Campini discloses the converter board of claim 1, further comprising a bracket (Figure 3) attached to a front of the converter board and opposite the end. 
	Campini does not expressly disclose a metal bracket. 
	Kim discloses a metal bracket (214).
It would have been obvious to one of ordinary skill in the aft, before the effective filing date to incorporate the metal of Kim into the bracket of Campini.
One of ordinary skill in the art would have been motivated to do so to aid heat convection.



    PNG
    media_image3.png
    552
    472
    media_image3.png
    Greyscale


Regarding claim 10, Campini in view of Kim discloses the converter board of claim 9, wherein the metal bracket includes an opening that allows the OC to attach to the metal bracket via a fastener (Figure 3).  


    PNG
    media_image4.png
    552
    465
    media_image4.png
    Greyscale


Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (hereinafter Hayashi) (US20020145858) in view of Campini et al. (hereinafter Campini) (US20060221559).
Regarding claim 11, Hayashi discloses a card (20), comprising: an edge connector (C3a/C3b)  to connect to a slot (Paragraph 0065 - Furthermore, back board connectors C3a and C3b are mounted on the main printed circuit board 20 and the BWB of the subrack 3, respectively, for connecting the main printed circuit board 20 and BWB with 
	Hayashi does not expressly disclose Peripheral Component Interconnect Express (PCIe).
	Campini discloses Peripheral Component Interconnect Express (PCIe) (Paragraph 0002).
It would have been obvious to one of ordinary skill in the aft, before the effective filing date to incorporate the PCIe of Campini into the card of Hayashi.
One of ordinary skill in the art would have been motivated to do so to provide a card with a smaller surface area and a reduction in the number of input/output pins required. 

Regarding claim 12, Hayashi in view of Campini discloses the PCle card of claim 11, wherein the metal bracket includes an opening to allow the OC to attach to the metal bracket via a fastener (11). 
	Examiner’s Note: Fastener is defined as: “a device that closes or secures something.”

Regarding claim 13, Hayashi in view of Campini discloses the PCle card of claim 12. 	Hayashi in view of Campini does not expressly discloses wherein the fastener is a thumbscrew.  
It would have been obvious to one of ordinary skill in the aft, before the effective filing date to incorporate a thumbscrew fastener into the card of Hayashi in view of Campini.
One of ordinary skill in the art would have been motivated to do so to as the fastener also requires a use to fasten and unfasten and provides additional security for the mechanical connection.

Regarding claim 14, Hayashi in view of Campini discloses the PCle card of claim 11, wherein one of the guide rails includes a latch (E1)(E2).  
	Examiner’s Note: Include[s] is defined as: “comprise or contain as part of a whole.”

Regarding claim 15, Hayashi in view of Campini discloses the PCle card of claim 14, wherein: when the latch is in a first position, the latch prevents the OC from being inserted into the PCle card, and; when the latch is in a second position, the latch allows (The OC card cannot be inserted into the PCI2 card when E2 is in the closed position (ie Figure 7)

claim 16, Hayashi in view of Campini discloses the PCle card of claim 14, wherein the latch locks the OC into place when inserted into the PCle card (Figure 7).  

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campini et al. (hereinafter Campini) (US20060221559) in view of Ng et al. (hereinafter Ng) (US20130288532) further in view of Kim et al. (hereinafter Kim) (US8199511).
Regarding claim 17, Campini discloses a method comprising: inserting a card (NIC) (204) into an opening of a PCIe converter board (240), wherein the opening includes two sides that each have an associated guiderail (112) and an end (Figure 2), wherein each of the guiderails forms a channel (Figure 2) to guide the card into the PCIe converter board and wherein the end of the opening includes an end connector (104A-D) of the PCIe converter board to communicatively connect to the card upon insertion of the card, and; fastening, via a thumbscrew (Figure 2) of the card, the card to a bracket (Figure 3) of the PCIe card.  
Campini discloses in Paragraph 0004: “AdvancedMC is slated to support a variety of protocols, including Ethernet, PCI Express, and Serial Rapid I/O;” however, Campini discloses Advanced Telecom Computing Architecture in paragraph 0026; however, Campini does not expressly disclose wherein the OC is a network interface card (NIC). 
Ng et al. (hereinafter Ng) (US20130288532) discloses wherein the OC is a network interface card (NIC) (Column 7 Lines 19 – 20).
It would have been obvious to one of ordinary skill in the aft, before the effective filing date to incorporate the NIC card of Ng into the OC or Campini.

	Campini does not expressly disclose a metal bracket. 
	Kim discloses a metal bracket (214).
It would have been obvious to one of ordinary skill in the aft, before the effective filing date to incorporate the metal of Kim into the bracket of Campini.
One of ordinary skill in the art would have been motivated to do so to aid heat convection.


    PNG
    media_image5.png
    267
    534
    media_image5.png
    Greyscale


Regarding claim 18, Campini in view of Ng further in view of Kim, discloses the method of claim 17, further comprising: inserting the PCIe converter board into a PCIe slot of a system (Paragraph 0031).  

Regarding claim 19, Campini in view of Ng further in view of Kim, the method of claim 18, further comprising: removing the NIC from the PCle converter board while the 

20. (Currently Amended) The method of claim 19, further comprising: adding a new NIC to the PCle converter board while the system is powered on and the PCle converter board remains in the PCle slot of the system (Paragraph 0004 – hot-swappable).

Response to Arguments
Applicant’s arguments, see pages 6-10, filed November 3, 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Campini et al. (hereinafter Campini) (US20060221559), Worley et al. (hereinafter Worley) (US20160259597), Ng et al. (hereinafter Ng) (US20130288532), Kim et al. (hereinafter Kim) (US8199511), and Hayashi et al. (hereinafter Hayashi) (US20020145858), respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        




17 February 2021